Citation Nr: 1034177	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for type II 
diabetes mellitus with erectile dysfunction and nephropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from March 1960 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a September 2010 Informal Hearing Presentation, the Veteran, 
through his representative, contended that his service-connected 
type II diabetes mellitus with erectile dysfunction and 
nephropathy had worsened since the time of his most recent VA 
examination, which was conducted in October 2007.  Accordingly, a 
new VA examination is required for the purpose of determining the 
Veteran's current level of disability due to his service-
connected type II diabetes mellitus with erectile dysfunction and 
nephropathy.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); VAOPGCPREC 11-95.

Additionally, the RO/AMC must ensure that updated records of 
treatment for the Veteran's type II diabetes mellitus are sought 
and obtained.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. 
§ 3.159(c)(1)-(3); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his diabetes mellitus, erectile 
dysfunction, or nephropathy from July 2004 
forward.

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must seek to obtain 
any records that have not been previously 
obtained from each health care provider the 
Veteran identifies.  

(b) The records sought must include all 
relevant records of VA treatment from October 
2007 forward.

(c) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.
  
2.  The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond and 
receiving all identified relevant records of 
treatment, shall schedule the Veteran for a VA 
examination by a clinician with appropriate 
expertise. 

The purpose of the examination is to determine 
the current severity of the Veteran's type II 
diabetes mellitus with erectile dysfunction and 
nephropathy, and its effect on his occupational 
and social functioning and daily activities.

The following considerations will govern the 
examination:

(a) The claims folder, including all 
medical records, and a copy of this remand, 
will be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the examiner, 
the Veteran must be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examiner must report whether and if 
so the extent to which or frequency with 
which the Veteran requires injections of 
insulin, a restricted diet, and restriction 
of activities such as avoidance of 
strenuous occupational and recreational 
activities.

(d)  The examiner must report whether or 
the frequency with which the Veteran 
experiences episodes of ketoacidosis or 
hypoglycemic reactions with resultant 
hospitalizations or visits to a diabetic 
care provider.

(e) The examiner must make specific 
findings as to the nature and severity of 
the Veteran's erectile dysfunction and 
nephropathy.

(f) The examiner must provide findings as 
to the effect of the Veteran's type II 
diabetes mellitus with erectile dysfunction 
and nephropathy on his occupational and 
social functioning and his daily 
activities.

(g) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination--to determine the current 
severity of the Veteran's type II diabetes 
mellitus with erectile dysfunction and 
nephropathy, and its effect on his 
occupational and social functioning and 
daily activities.

3. Readjudicate the issue on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


